

MERGER AND ACQUISITION AGREEMENT – SUPPLEMENTAL AGREEMENT


Party A:
Han Lingzhi    ID No.: 341602197208116069
Gu Quanhui    ID No.: 341281196905176058



Party B:
Bozhou Xinghe Pharmaceutical Co., Ltd.



Party C:
Shandong Global Pharm Group, Ltd.



Merger and Acquisition Agreement:
The Merger and Acquisition Agreement signed by Party A, Party B and Party C on
July 5, 2011
 
Whereas:


Party A, Party B and Party C have entered into the Merger and Acquisition
Agreement dated July 4, 2011 in respect of Party C’s acquisition of Party B in
its entirety. Through mutual negotiation, the parties have entered into this
supplemental agreement to address and supplement matters unaddressed in the
Merger and Acquisition Agreement and hereby agree to comply with the obligations
hereunder.


Clause 1:
Transfer of Rights



1.
Party A, Party B and Party C hereby agree on July 1, 2011 as the date of
transfer of Party B’s rights. On such date, Party A shall transfer Party B’s
management right, operating right, relevant seals, financial seal, contract seal
and bank account seal to Party C or such person as designated by Party C.
Thereafter, Party C shall have obtained the right of disposal in respect of
Party B’s fixed assets, intangible assets, bank borrowings and shareholding
interests, and shall assume the operation, management and relevant legal risks
of Party B.



2.
Party C shall acquire the fixed assets (including, among others, comprehensive
workshop, production workshop, power workshop, offices, buildings and ancillary
facilities, pipelines, trenches and supporting facilities, machinery and
equipment, electronic equipment and automobiles), intangible assets (including,
among others, land use rights and GMP certificates), bank borrowings and the
registered capital of Party B as of July 1, 2011. Party A shall be entitled to
the bank deposits, accounts receivable, prepayments, other current assets,
accounts payable, tax payable, wages payable and other current liabilities, and
intangible assets including customers and sales network of Party B as of July 1,
2011.



Clause 2: 
Purchase Consideration and Commitments



1.
Through negotiation, other than the registered capital in the amount of RMB 20
million paid by Party C to Party A in accordance with Clauses 1 and 2 of the
Merger and Acquisition Agreement, Party C shall pay another RMB 10 million to
Party A within nine months after the date of transfer of Party B’s rights as
compensation for its acquisition of Party B.

 
 
1

--------------------------------------------------------------------------------

 


2.
In the event Party A fails to settle Party B’s current liabilities incurred
prior to the date of acquisition, excluding bank borrowings, within nine months
after completion of the acquisition, Party C shall offset the fair value amount
of such liabilities against the additional RMB 10 million paid. In the event the
amount of RMB 10 million is insufficient to settle such liabilities, Party C is
entitled to claim against Party A and all losses suffered shall be assumed by
Party A.



3.
In the event Party B suffers any impact, within nine months after completion of
the acquisition, which arises out of or in connection with any false
representation, omission or concealment of any debt or liability by Party A as
of the date of acquisition, Party C is entitled to claim against Party A and all
losses suffered shall be assumed by Party A.



4.
In the event Party B suffers any loss, within nine months after completion of
the acquisition, which arises out of or in connection with any false
representation, omission or concealment of any mortgages, liens or other
encumbrances on Party B’s fixed assets and intangible assets prior to the date
of acquisition, Party C is entitled to claim against Party A and all losses
suffered shall be assumed by Party A.



5.
In the event Party B suffers any impact and loss with respect to its production,
operations or reputation, within nine months after completion of the
acquisition, which arises out of or in connection with any false representation,
omission or concealment of any litigation, dispute or risks relating to Party B
as of the date of acquisition, Party C is entitled to claim against Party A and
all losses suffered shall be assumed by Party A.



Clause 3:
Announcement obligation



1.
Party C shall only acquire the assets, liabilities and rights as stated under
sub-clause 2 of Clause 1 herein.



2.
Upon effect of this Agreement, Party A shall assist Party C to publish an
announcement in such media as designated by the local industry and commerce
administration with respect to the matters agreed in sub-clause 1 of Clause 3
herein within 30 working days after completion of the procedures for the change
in industrial and commercial registration. .



Clause 4:
Amendment of Agreement



Any amendment of this Agreement must be mutually negotiated and agreed by all
parties hereto and in the form of a supplemental agreement.


Clause 5:
Applicable laws and dispute solution



1.
This Agreement is governed by the laws of the People’s Republic of China.

 
 
2

--------------------------------------------------------------------------------

 


2.
Any dispute or disagreement arising out of or in connection with this Agreement
shall be resolved by the parties concerned through amicable negotiation, failing
which, to be brought before the courts for settlement.



Clause 6:
Miscellaneous



1.
This Agreement shall be effective upon signature by all parties hereto.



2.
The Agreement is executed in six counterparts with each party to execute two
counterparts. Each counterpart shall constitute an original of this Agreement
and is equally effective upon execution.

 
 
3

--------------------------------------------------------------------------------

 

[This page is intentionally left blank for signature only]


Party A


HAN Lingzhi
)
   
GU Quanhui
)



Party B


Bozhou Xinghe
)
Pharmaceutical Co., Ltd.
)




 
Han Lingzhi
 
Representative



Party C


Shandong Global Pharm
)
Group, Ltd.
)




 
Song Yanliang
 
Representative



Signing place: Bozhou City of Anhui Province
Signing date: July 5, 2011
 
 
4

--------------------------------------------------------------------------------

 